DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it appears the claims are incorrectly numbered as claim 9 is missing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2019/0052752 (Farrand et al.).
Claim 1 recites:

receiving audio of a voice call;
determining whether the audio of the voice call is computer-generated; and
terminating the voice call if it is determined that the audio of the voice call is
computer-generated.
 	With respect to claims 1 and 2, 11 see paragraphs 0045 and (0048 or 0042 or 0037 or 0025).
	With respect to claim 5, 7 – 10 and 15 note paragraph 0038 – 0039.
	If it is not argued, with respect to claims 7, 10, 11, 12 and 15, about a server, note the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 10 – 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0052752 (Farrand et al.).
With respect to claims 7, 10 – 12 and 15, Farrand et al. discloses the limitations as shown above except for the server aspects.  However, the determination is done in the device or service provider or elsewhere such as a server would have been obvious to one of ordinary skill in the art as such would only entail substituting one known device for another with respect to the .
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0052752 (Farrand et al.) in view of U.S. Patent Application No. 2017/0013122 (Cohen et al.).
Farrand et al. discloses the limitations as shown above except for the silence aspects as recited in claim 3 or 13.  However, note paragraph 0035 of Cohen et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Cohen et al. into the system and methods of Farrand et al. as such would only entail the substitution of one known detection means for another.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0052752 (Farrand et al.) in view of U.S. Patent No. 10,523,814 (Moore et al.).
Farrand et al. discloses the limitations as shown above except for the silence aspects as recited in claim 4 and 14.  However, note paragraph Col. 14, lines 45 - 50 of Moore et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Cohen et al. into the system and methods of Farrand et al. as such would only entail the substitution of one known detection means for another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the

to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.

Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
15Jan2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652